Case 1:20-cv-10711-JSR Document 18 Filed 04/21/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BOTLING CRAB FRANCHISE CO.,
LLC,

20-cv-10711 (JSR)
Plaintiff,

ORDER
-against-

SAIGON SHACK CORP.,

Defendant.

 

 

 

JED S. RAKOFF, U.S.D.d.

On April 21, 2021, the parties in the above-captioned case
informed the Court that they have reached a_ settlement.
Accordingly, the case is hereby dismissed with prejudice, but with
leave to any party to move within 30 days from the date hereof to

reopen the case and proceed to trial if the settlement is not fully

 

effectuated.
SO ORDERED.
Dated: New York, NY \ had
/ ~ vv
April 21, 2021 JED S. RAKOFF, U.S.D.Jd.
